—Judgment, Court of Claims (Gerard Weisberg, J.), entered June 1, 1992, after trial, in claimant’s favor in the amount of $683,687.29, unanimously affirmed, without costs.
In this action for wrongful death and conscious pain and suffering (33 USC § 905 [b]) arising from the accidental death by asphyxiation of claimant’s decedent aboard a United States owned training vessel under the control of the State University of New York’s Merchant Marine Academy, the trial court properly determined that the State was responsible for taking preventive safety measures with regard to the carbon dioxide cable that released the gas which caused decedent’s death (46 CFR 310.4 [e] [2] [i]; Parks v United States, 784 F2d 20, 27-28).
The projections as to the future earnings of decedent, who had left his wife and children in Poland seven years earlier to work in the United States and had visited them during that period only once, were correctly premised on decedent’s con*499tinuing to work in this country, and thus the damages awarded were not excessive under the circumstances. Concur —Carro, J. R, Rosenberger, Ellerin and Kassal, JJ.